DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the socket member". Claim 3 is listed as being dependent on claim 1. “A socket member” is introduced in claim 2. Claim 3 either needs to recite “a socket member” initially, or change dependence, such that it says “The structure of the ratchet wrench according to claim 2, wherein the socket member…”  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 3 will be interpreted as follows: - - The structure of the ratchet wrench according to claim [[1]]2, wherein the socket member- -

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No. 9782886) in view of Finn (US PG Pub No. 20080083304).
In regards to claim 1, Chuang discloses
A structure of a ratchet wrench, generally comprising: 
a wrench body (handle 20), the wrench body (handle 20) being formed thereon with a plurality of sliding sections (two engaging edges 262; column 3 lines 23-25: arranged at two opposite sides of the operating portion 23 and extending parallel to the second axis L2 ); a main-body hollowed section (first side 24), the main-body hollowed section (first side 24) being formed in the wrench body (handle 20), the sliding sections (two engaging edges 262; column 3 lines 23-25: arranged at two opposite sides of the operating portion 23 and extending parallel to the second axis L2) being arranged at two opposite sides of the main-body hollowed section (first side 24); an accommodation piece (operation portion 23), the accommodation piece (operation portion 23) being arranged on the wrench body (handle 20) at a location corresponding to the main-body hollowed section (first side 24); at least an accommodation section (first receiving recess 271), the accommodation section (first receiving recess 271) being formed 

    PNG
    media_image1.png
    578
    891
    media_image1.png
    Greyscale

Chuang fails to disclose “a ratchet assembly, being arranged at one side of the wrench body (handle 20)”. Chuang does disclose two ends, 21 and 22, two driving recesses, 211 and 221, each disposed on ends of the tool, but is silent as to either are specifically ratcheting. However, Finn teaches a tool kit that has a tool support (160) that has a ratchet drive (170) with a direction altering switch (164) disposed on one end, and a hex socket (172) extending on the opposite end. 

    PNG
    media_image2.png
    641
    1017
    media_image2.png
    Greyscale

Chuang and Finn are considered to be analogous to the claimed invention because they are in the same field of handle tools with multiple driving means, as well as storage including bits for the adaptation of the tool to different situations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuang to incorporate the teachings of Finn and employ the first end 21 and driving recess 211 would be adapted to be a ratchet assembly including a direction changing switch, as such would increase tool versatility, reduce the need to buy multiple tools in order to accomplish different tasks, and allow for quick tightening or loosening of nuts or bolts in spatially constrained work areas. 

In regards to claim 2, Chuang as modified discloses 
The structure of the ratchet wrench according to claim 1, wherein the wrench body (handle 20) is provided, at one side thereof that is opposite to the ratchet assembly (as taught by Finn), with a socket member (driving recess 221-Chuang).

In regards to claim 3, Chuang as modified discloses
The structure of the ratchet wrench according to claim [[1]] 2, wherein the socket member (second driving recess 221-Chuang) is provided with a socket magnetic-attraction section (second magnetic member 29-Chuang).

In regards to claim 4, Chuang as modified discloses
The structure of the ratchet wrench according to claim 1, wherein the ratchet assembly (as taught by Finn) is provided with a direction-changing section (Chuang elements 21 and 211 modified with the teachings of Finn to include Finn elements 170 and 164).

In regards to claim 5, Chuang as modified discloses
The structure of the ratchet wrench according to claim 1, wherein the extension housing (housing 28) is formed with at least a housing hollowed section (column 3 lines 59-60: In the embodiment, the housing 28 is a hollow circular tube).

In regards to claim 7, Chuang as modified discloses
The structure of the ratchet wrench according to claim 1, wherein the accommodation section (first receiving recess 271) is provided with at least an accommodation magnetic-attraction section (third magnetic member 29).





The structure of the ratchet wrench according to claim 1, wherein the extension housing (housing 28) is provided with at least a housing retaining engagement section (positioning hole 281), and the accommodation piece (operation portion 23) is provided, at one side portion thereof that is adjacent to the ratchet assembly (as taught by Finn), with a positioning retaining-engagement section (button 273) corresponding to and engageable (column 3 lines 60-63: The housing 28 includes a positioning hole 281 extending parallel to the first axis L1 to receive the button 273 when the housing 28 is mounted around the cover member 27.) with the housing retaining engagement section (positioning hole 281).

In regards to claim 10, Chuang as modified discloses
The structure of the ratchet wrench according to claim 1, wherein the accommodation section (first receiving recess 271) receives and stores therein at least a tool bit (tool bit 272).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No. 9782886) in view of Finn (US PG Pub No. 20080083304), and further in view Smith (US Patent No. 4452289).

In regards to claim 6, Chuang as modified discloses
The structure of the ratchet wrench according to claim 1, wherein the extension housing (housing 28).
Chuang fails to disclose explicitly that the housing “is provided with at least an anti-slipping section”. However, Chuang does state that “The handle includes a body extending from the first side to the 
Additionally, Smith teaches a handle that includes bit storage, as well as a handle that is composed of a cap 26 and head 28 that are materially different than the tube 22 (see figure below). Further, Smith teaches “The underlying secret for effective application of torque to hand tools, such as screwdrivers, socket wrenches and the like, is not solely the strength required to effect the turning action; proper gripping of the handle is also essential. Once a good, firm, non-slipping grasp is made possible, no high degree of manual dexterity or turning force is required in order to apply the necessary torque even by those having small hands or minimal hand and arm strength (column1 lines 5-13)… By the provision of a tubular body of suitable elastomeric material that is not only relatively soft, frictionable and deformable, backed up internally in combination with a stiff, hard core, I have been able to solve all of the problems above referred to (column 1 lines 44-48).”

    PNG
    media_image3.png
    674
    491
    media_image3.png
    Greyscale

 Chuang and Smith are considered to be analogous to the claimed invention because they are in the same field of handle tools including storage for bits. Further, rubber grips on hand tools are old and common within the art. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuang to incorporate the teachings of Smith and use a rubber or elastomer as the second material on the second side in order to provide anti-slipping, improved grip, and comfort for hand tool user. 

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US Patent No. 9782886) in view of Finn (US PG Pub No. 20080083304), and further in view of Wang (US Patent No. 9364947). 

In regards to claim 9, Chuang as modified discloses
The structure of the ratchet wrench according to claim 8, wherein the accommodation piece (operation portion 23) is provided, at one side portion thereof that is opposite to the ratchet assembly (as taught by Finn).
Chuang fails to disclose that opposite the ratchet assembly is “an extension retaining-engagement section corresponding to and engageable with the housing retaining engagement section.” However, Wang teaches a tool shank with ratchet head, storage for spare parts and tools (open slot 240 and tool compartments 21) and tool shank sleeve 30. The tool shank sleeve is able to engage the base handle of the tool shank via support pin 23, positioning through hole 31, and inner through hole 41.

    PNG
    media_image4.png
    495
    696
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    470
    711
    media_image5.png
    Greyscale

 Chuang and Wang are considered to be analogous to the claimed invention because they are in the same field of hand tools with driving ends, a storage section for tool accessories, and removable handles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuang to incorporate the teachings of Wang and provide the side opposite of the ratchet assembly with a house retaining and engagement section, so that the outer housing may used as an extension handle, as an extended handgrip structure for applications of greater torques with the tool shank sleeve 30 removed and the positioning through hole 31 securely penetrated by the support pin 23 (Wang column 4 lines 33-37).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US Patent No. 7171874) teaches a socket storage arrangement for a socket wrench including a handle having an accommodating chamber formed therein.
Wang (US Patent No. 9364947) teaches a storage compartment sleeve structure in a tool shank comprising: an operation unit with a pin; a tool shank linking the operation unit and developing at least a tool compartment. 
Chen et al. (US PG Pub No. 20210154823) teaches a ratchet wrench including: a main body and a handling assembly. The main body includes a head portion being assembled with a ratchet head and a handling portion remote from the head portion.
	Liu (US Patent No. 10016888) teaches a wrench with driver in storage including an operating section having one end thereof provided with a head for movably receiving a driver and the other end thereof provided with a combining part. 
	Lien-Sheng (US Patent No. 6116122) teaches a ratchet tool with grip material wrapped around the handle portion. 
	Chen (US Patent No. 6431034) teaches a tool device including a base and a cover handle members having a front portion rotatably secured together and having a rear portion openable to a fully open position for allowing the tool members or tool extensions to be easily engaged into and disengaged from the handle members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723